DETAILED ACTION
Response to Amendment
The following is in response to the amendment of September 6, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klerelid (US 8,216,427).
Claim 1:  Klerelid discloses a structuring belt for structuring a wet fibrous web in a   press section of a papermaking machine.  The belt is equivalently a press fabric (press felt 17; Figures 1-10) for imparting a texture to a cellulose product.  The belt comprises a papermaker's fabric (Figure 11) having a sheet-contact side (structuring layer 60) and a machine side (wear layer 58), with macro-voids (depressions 63) on the sheet-contact side.  See column 9, line 56 to column 10, line 3, and see column 12, lines 9-46. The depth of the macro-voids are less than the width of the papermaker's fabric (col. 12, lines 29-32), see, e.g., Figures 11-12. The sheet-contact side is adapted to contact the cellulose product, and the macro-voids are a topographical feature of the sheet-contact side that is complementary to a desired texture of the cellulose product. 
	Claim 2: The macro-voids (63) have a surface opening area sufficient to enable entry of fibers of the cellulose product.

	Claims 3-5: The macro-voids have a surface opening area in the range of 0.063 to         5.0 mm2, see Abstract or table in column 11, which reads on the claimed range of 0.45 to 20 mm2 at values of 0.45 to 5.0 mm2.  The macro-voids have a depth in the range of 0.05 to 0.6 mm, see Abstract or table in column 11, which reads on the claimed range of 0.3 to 1.5 mm at values of 0.3 to 0.6.  The void volume is the product of the area times the depth.  Therefore, the macro-voids have a void volume in the range of (0.063 x 0.05) to (5.0 x 0.6) mm3, which equals 0.003 to 3.0 mm3, and which reads on the entire claimed range of 0.04 to 2.5 mm3.
Claim 9:  Figure 12 shows the machine side of the belt has no voids.  
Claims 10 and 11: The cellulose product is a paper product that can be selected from the group consisting of tissue, towel, and toilet paper, see column 1, lines 36-57.  
Claim 13:  The claimed method steps of imparting a texture to a cellulose product are all performed in the paper machines of Figures 2-10.

Allowable Subject Matter
Claims 6-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-8 would be allowable for further providing the press fabric with machine-side voids.
Claim 12 is allowable for providing a press fabric such that the percent dryness of a cellulose product exiting a press section is decreased compared to a press fabric without voids.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748